Citation Nr: 1145393	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-29 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969, including service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge and the Silver Star Medal.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in relevant part, denied the benefit sought on appeal.

In her July 2009 VA Form 9, the appellant indicated that she would like to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board in Washington, D.C.  However, before she could appear before her scheduled hearing on April 19, 2011, she provided a statement dated in March 2011, indicating that she would like to cancel her scheduled hearing.  Therefore, the Board considers the request for a hearing before a Board VLJ to be withdrawn by the appellant.  See 38 C.F.R. § 20.704(e) (2011).  Therefore this case is ready for appellate review.


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2008 from cardiogenic shock, acute myocardial infarction, and severe cardiomegaly.

2.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides during his service.

3.  The Veteran's cause of death is presumed to be a result of exposure to herbicides.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1116, 1310, 1312 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for the cause of the Veteran's death.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The appellant contends that the Veteran's death was the result of a heart disorders that he incurred as a result of herbicide exposure during his service in Vietnam.  The Veteran died in June 2008, and according to a death certificate issued on June [redacted], 2008, he died of cardiogenic shock, acute myocardial infarction, and severe cardiomegaly.  At the time of his death, the Veteran was service connected for type II diabetes mellitus (DMII), associated with herbicide exposure.  In March 2011, the appellant's representative raised the contention that the Veteran's death was the result of herbicide exposure during his active service.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in, or aggravated by service, either caused or contributed substantially or materially, to the cause of death.  See 38 C.F.R. § 3.312(a) (2011).  For a service-connected disability to be the cause of death, it must singly, or jointly with some other condition, be the immediate or underlying cause of death, or be etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2011).  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that the disability casually shared in producing death, but rather, it must be shown that it contributed substantially or materially.  See 38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).

Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303 (2011).  Service connection may be also established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011).

Previously, VA regulations provided that only the following diseases would be service connected if the Veteran was exposed to an herbicide agent during active service, even if there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2010).

On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  On March 25, 2010, the Secretary published in the Federal Register a proposed rule that would amend 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  75 Fed. Reg. 14,391.  On August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish such presumptions.  75 Fed. Reg. 53,202.  The final rule became effective August 31, 2010.  

In the proposed rule, which was ultimately adopted, VA noted that, according to Harrison's Principles of Internal Medicine (Harrison's Online, Chapter 237, Ischemic Heart Disease, 2008), IHD [ischemic heart disease] is a condition in which there is an inadequate supply of blood and oxygen to a portion of the myocardium; it typically occurs when there is an imbalance between myocardial oxygen supply and demand.  Therefore, for purposes of the regulation, the term "IHD" [ischemic heart disease] includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  75 Fed. Reg. 14,391, 14,393 (March 25, 2010).

The Veteran's service personnel records, including his DD-214, reveal that he had significant combat service in Vietnam.  He was additionally granted service connection for DMII, associated with herbicide exposure, on a presumptive basis because of his active service in Vietnam.  Therefore, exposure to herbicides in Vietnam has been conceded.  Furthermore, the Veteran's post-service treatment records reveal that he has been treated for various heart conditions over the years, including hypertension, coronary artery disease, hypertensive vascular disease and congestive heart failure.  The Veteran's death certificate specifically indicates that, ultimately, acute myocardial infarction was one of the principal causes of his death.  As acute myocardial infarction falls within VA's definition of ischemic heart disease, and ischemic heart disease is presumptively service connected for herbicide-exposed Veterans, the Board finds that Veteran's cause of death is presumptively related to his active service.  Therefore, entitlement to service connection for the cause of the Veteran's death is warranted in this case.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


